Citation Nr: 1513680	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a back disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for Raynaud's Disease.  

4.  Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1973 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In January 2014, the Veteran failed to appear for a hearing before a Veterans Law Judge in Washington, D. C.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The issue of service connection for MS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence associated with the claims file after the denial in May 1981 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the Veteran's claim for a back condition.  

2.  The Veteran's back disorder is not related to service. 

3.  The Veteran's Raynaud's disease is not related to service.


CONCLUSIONS OF LAW

1.  The May 1981 RO rating decision which denied service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence has been received, and the claim of entitlement to service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 3156(a) (2014).

3.  The criteria for the entitlement to service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for the entitlement to service connection for Raynaud's disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that she has Raynaud's disease, multiple sclerosis, and a back disorder that should be related to active duty service.  (see Notice of Disagreement dated May 28, 2010).  

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided notice to the Veteran in February 2009 and March 2009 with respect to her claims for service connection for Raynaud's disease, multiple sclerosis, and a back disorder.  The Veteran received notice that informed her how disability ratings and effective dates are assigned, including specifically addressing her claimed conditions.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records with the claims file.  In the Statement of the Case (SOC) dated February 2013, the RO noted that several private care providers returned negative responses regarding treatment records identified by the Veteran.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain medical examinations.  In January 2010, September 2012, and December 2012 VA provided the Veteran medical examinations to evaluate her claimed conditions.  The Board notes that the claims file was not available to the September 2012 VA examiner for review.  However, the Veteran was afforded another VA examination in December 2012 to determine the nature and etiology of her back disorder.  The January 2010 and December 2012 examinations were adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen her claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.   Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for back pain, claimed as a skeletal condition, was denied by an RO rating decision dated May 1981.  The basis for the denial was that the condition was found to have been caused by a motor vehicle accident that occurred after active duty service.  In a VA examination report dated April 1979, the Veteran stated that she was in an automobile accident in July 1978 that resulted in severe neck and lower back injuries, including right side paralysis, limited movement on the left side, headaches, and blackouts.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

The Veteran filed a claim to reopen in January 2009.  The evidence added to the record since the May 1981 rating decision includes VA examinations dated September 2012 and December 2012, a letter from Dr. M. relating his opinion that the Veteran's current symptomatology is related to her active duty service, and lay statements by the Veteran asserting that her back disorder could have been related to muscle spasms or a fall she alleges occurred in service.  The Board finds that this evidence is both new and material.  Therefore, the claim is reopened.  

Specifically, the new evidence supports a new theory of entitlement for service connection for back pain, to include as secondary to muscle spasms, and a fall that was not addressed at the time of the last final decision.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 Vet. App. 307, 312-13 (2006).  As such, this evidence is both new and material under the Court's recent interpretation of 38 C.F.R. § 3.156(a).  Therefore, as noted above, the Board finds that evidence obtained since the most recent final denial in May 1981 is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim, and the claim must therefore be reopened.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including Raynaud's disease if the disability was manifested to a compensable degree within one year of separation from service.                             38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after discharge may still permit service connection as a chronic disease for listed diseases, such as Raynaud's disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.                   38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).

Service Connection for a Back Disorder

The Veteran submitted new and material evidence to reopen her claim for a back disorder.  The Veteran asserts that her back disorder began in service and has continued to require medical treatment.

The Veteran's service treatment records do indicate complaints for back pain beginning in March 1974.  The Veteran also reported complaints of bilateral leg numbness shooting up into her spine in a service treatment record dated March 21, 1974.  That episode was diagnosed as leg cramps.  Regarding her complaints for back pain, the medical professionals could find no objective cause for her complaints of pain.  The Veteran was diagnosed with back strain, DNEPTE (did not exist prior to enlistment), secondary to conversion reaction.  In August 1974, the Veteran underwent a medical board evaluation and was diagnosed with a personality disorder and found to be unsuitable for further service in the U. S. Navy.  

In a post-service December 14, 1978, treatment note following a July 1978 car accident, the Veteran was diagnosed with post-severe traumatic lumbar sprain with muscle spasm, myositis and radiculitis; and post-severe traumatic cervical sprain with muscle spasm, myositis and radiculitis.  The claims file indicates that the Veteran filed a claim for benefits following her car accident citing the car accident as the cause of her back disorder.  An April 1979 orthopedic examination note indicated a diagnosis of a history of low back pain with lower extremity dysthesia without objective abnormalities found.  In September 1995, the Veteran underwent a decompressive laminectomy of the lumbar spine.  

The Veteran was afforded an additional VA examination in December 2012 to determine the nature and etiology of her claimed back disorder.  The VA examiner reviewed the claims file and medical history and conducted a physical examination.  The VA examination report indicated that the VA examiner had difficulty conducting the range of motion examination due to the Veteran's inability to stand unassisted due to her lower extremity muscle weakness and noted poor cooperation in the remarks.  The VA examination report further indicated that the Veteran has degenerative changes of the cervical spine confirmed by imaging study.  The VA examiner found that the claimed back disorder was less likely than not incurred in service.  The VA examiner explained that the Veteran's degenerative changes are the result of the normal aging process, and the complaints of back pain during the Veteran's military service where acute and related to a conversion reaction which resolved in time.  The VA examiner opined that the symptoms that are very taxing to the Veteran are more likely than not secondary to her multiple sclerosis, which is addressed below.  

Based on the foregoing, the Board finds that the Veteran's back disorder is less likely than not related to service and service connection is not warranted.  The Veteran's complaints of back pain in service were acute and attributed to conversion reaction that resolved over time.  The Veteran later injured her back in the July 1978 car accident almost four years after separation from service.  After reviewing objective imagery, the December 2012 VA examiner opined that that the Veteran's back disorder was minimal to mild and consistent with the Veteran's normal aging process.  The 2012 VA examiner further opined that the Veteran's claimed low back disorder was less likely than not related to her military service.    

The only evidence supportive of the Veteran's claim for entitlement to service connection is her own statements that her current back disorder is related to service.  However, while the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the December 2012 VA examiner, outweigh those of a layperson, such as the Veteran.  The VA examiner has education, training, and experience on these matters that the Veteran is not shown to have.  In this case, the Veteran's back pain has been linked to multiple etiological causes including her July 1978 car accident and her MS.  The cause of the Veteran's back pain in service was diagnosed as acute pain secondary to conversion disorder.  Therefore, the Board finds that the Veteran's opinion that her back disorder is related to service to be less probative than the opinion of the December 2012 VA examiner. 

In reaching the above conclusion on the issue, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 517(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Raynaud's disease

Treatment records indicate the Veteran was diagnosed with Raynaud's disease in 1979, five years after separating from service.  However, a review of the claims file indicates the Veteran has never been treated for this condition.  Additionally, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis for Raynaud's disease.  The Veteran submitted a letter in September 2009 stating that she believed that Raynaud's disease was misdiagnosed and that she has never had an episode or exacerbation of Raynaud's disease since 1979.  However, the Veteran included Raynaud's disease in her May 2010 Notice of Disagreement (NOD) and March 2013 VA Form 9.  Therefore the issue remains on appeal.  

As stated above, Raynaud's disease can be service connected if it is noted in service, manifested to a compensable level within one year of separation from active service, or by continuity of symptomatology if the listed chronic condition is noted in service or during the presumptive period and the chronicity of the listed condition can be legitimately questioned.  See 38 C.F.R. § 3.303(b).  Here, there is no indication of Raynaud's disease shown in service, and, other than a single record of diagnosis in 1979, there is no indication the Veteran has ever sought treatment or been treated for Raynaud's disease.  

Thus, the Board finds that entitlement to service connection on a presumptive basis is not warranted.  The evidence shows that the disease was diagnosed in 1979 and there is no evidence in the record that Raynaud's disease manifested to a compensable degree within one year after the Veteran separated from the military.  Additionally, the provisions pertaining to continuity of symptomatology do not apply, as Raynaud's disease was not noted in service, or within the presumptive period.  Accordingly, the Board finds that service connection is not warranted on a presumptive basis. 

Service connection for Raynaud's disease is also not warranted on a direct basis.  The service treatment records are silent as to any complaints, treatment, or diagnosis of Raynaud's disease.  Other than the single mention of diagnosis in 1979, the medical evidence of record fails to show any other instance of diagnosis or treatment for Raynaud's disease during service or otherwise.  Additionally, the Veteran stated that she herself did not believe that she has Raynaud's disease in her letter submitted in September 2009.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim for service connection for Raynaud's disease, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 517(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened, and to that extent, granted.

Entitlement to service connection for a back disorder is denied.  

Entitlement to service connection for Raynaud's disease is denied.


REMAND

After a review of the record, the Board finds that a remand for further development is warranted with respect to the Veteran's claim of entitlement to service connection for MS.  

MS is a listed chronic disease subject to service connection if manifested to a compensable degree within seven years of the date of separation from active duty service. 38 C.F.R. §§ 3.307(a); 3.309(a) (2014).  The Veteran separated from active duty naval service in August 1974; if MS is shown to have been manifested, even if not officially diagnosed, prior to August 1981, the Veteran may benefit from the presumption. 

The record includes service treatment records for Veteran's period of active duty service from December 1973 to August 1974.  The Veteran was diagnosed with MS in 2000 but asserts that her symptoms began much earlier, during active duty naval service.  A January 2003 Baclofen trial indicated the Veteran had stable MS and severe painful back, secondary to MS spasticity.  A December 2008 MS consult note indicated that MS is a possibility and that her neurologic changes [could] be the result of MS responsible for cerebellar dysfunction.  The January 2010 VA examiner addressed the lack of an MS diagnosis while in service but did not consider the presumptive period of seven years for MS symptoms to manifest.  

The Veteran contends that service connection for MS is warranted on the grounds that her symptoms first developed in active service, though remained undiagnosed.  See April 29, 2009, statement.  The Veteran asserts the she experienced tremor of the hands and suffered several falls while in service.  Furthermore, in a statement dated May 8, 2011, the Veteran asserts that she began to experience dizziness and falls after being vaccinated as part of naval service.  The Veteran is competent to describe her observable symptoms.  Service treatment records do not reflect any findings or complaints of tremor; however, there is a notation of dizziness dated in December 1973 and a notation of bilateral leg numbness shooting to the spine in March 1974.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran furnish all dates and places of treatment for her MS, particularly any treatment the Veteran received in the seven year presumptive period following active duty service.  If the Veteran is able to properly identify private treatment providers, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA medical records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file. 

2.  When the above actions have been accomplished, to the extent possible, afford the Veteran a VA examination.  The examiner should review the Veteran's claims file.  

Following examination of the Veteran and review of her pertinent medical history and lay statements, the examiner should provide an opinion on the following: 

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's MS manifested prior to August 1981. 

b. If not, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's MS is the result of disease or injury incurred or aggravated during active duty service. 

The rationale for any opinion rendered should be provided.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring completion of the foregoing and any other development deemed necessary based on evidence added to the record, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


